Citation Nr: 1409479	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-30 588	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from February 1967 to February 1971.  Prior to that service, he performed active duty for training and inactive duty training at various times. 

This appeal arises to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, that denied service connection for hearing loss, tinnitus, and hypertension.  Service connection for hypertension has since been granted and need not be discussed further. 

Since issuance of the most recent supplemental statement of the case, new evidence was received along with a waiver of the Veteran's right to initial RO consideration.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The record before the Board consists of paper claims files and electronic files. 


FINDINGS OF FACT

1.  Because the Veteran was not tested for speech recognition at entrance and exit from active service, it cannot be ascertained whether a hearing loss disability arose during active service.  

2.  The medical evidence tending to dissociate a current bilateral hearing loss disability and tinnitus with noise exposure during active military service is of diminished probative value because of the lack of speech recognition testing during active service.  

3.  Competent lay evidence tending to attribute a current bilateral hearing loss disability and tinnitus with noise exposure during active military service has been submitted. 


CONCLUSIONS OF LAW

A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2013), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A.§§ 1111, 1137.

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculosis disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  

Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker, 708 F.3d at 1340 (noting in a claim for service connection for bilateral hearing loss that the Veteran "seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)").  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385 (2013), which provides:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the Secretary posited that where the regulatory threshold requirements for hearing disability are not met until several years after separation from service (such as is shown here), the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system, and post-service test results that meet the criteria of 38 C.F.R. § 3.385 (such as is shown here).  VA rating authorities must then evaluate available testimony, clinical data, diagnoses, and any medical opinions relevant to the issue.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometry test results resulting in an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry testing produces findings meeting the requirements of 38 C.F.R. §  3.385, rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  

The Veteran's Service Treatment Reports (STRs) include a September 1966-dated audiogram that revealed the following hearing thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
5 (15)
5 (10)
LEFT
5 (20)
0 (10)
0 (10)
5 (15)
0 (5)

NOTE: Prior to 1967, audiometric results were reported in units set forth by the American Standards Association (ASA).  Above, the ASA values are to the left.  Since November 1, 1967, audiometric results are set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Above, the ISO-ANSI values are shown in parentheses.

The Veteran's STRs include two hearing conservation data forms, dated in July and November 1968.  Both forms note that the Veteran worked in noise-hazard areas with no hearing protection.  At the time of separation, the Veteran completed a medical history questionnaire and checked "yes" to a history of ear trouble.  The separation examiner did not address this complaint.

At separation from active service, a February 1971-dated audiogram revealed the following hearing thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
5
0
0
5
5

A December 2008 VA audiology consultation report reflects that the Veteran reported a gradual hearing loss for over 40 years.  He also reported tinnitus for over 40 years.  He reported noise exposure during active service and denied post-service noise exposure.  The examiner stated that the December 2008 tympanogram is within normal limits and speech discrimination was excellent.  The tympanogram, however, tends to show that both ears had hearing thresholds near 40 decibels at 4000 Hertz. 

In August 2009, the Veteran reported that he was exposed to significant noise during active service on the flight line where jet engines and heavy equipment were being operated.  He reported that ear-ringing began during service in Vietnam and has continued ever since.  In December 2009, the Veteran submitted voluminous treatise-type data that confirms that jet engines are noisy.  

In September 2010, the Veteran's daughter, reportedly a "CMA," reported her knowledge of the Veteran's long history of hearing difficulties.  In separate letters, the Veteran's spouse and another daughter corroborated the Veteran's claims. 

In October 2010, the Veteran reported additional hearing difficulty. 

In October 2011, a VA audiologist reviewed the pertinent history, noted that the Veteran's hearing remained normal throughout service, and noted that there was, "no significant threshold shift" during active service.  The audiologist noted that the first audiogram that documented a VA hearing loss disability was made in 2008.  In October 2011, pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
35
LEFT
20
15
25
30
25

Average pure tone thresholds were 22, right ear, and 24, left ear.  See 38 C.F.R. § 4.85 (d) for rules on computing average pure tone thresholds.  

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 84 percent in the left ear.  The VA audiologist determined that a high frequency sensorineural hearing loss was shown bilaterally, but that it is unlikely that the bilateral hearing loss disability and tinnitus are related to active military service.  The rationale is that the Veteran's hearing was normal during active service and he did not complain of hearing loss and tinnitus until 2008.   

In January 2012, the Veteran testified before the undersigned Veterans Law Judge that he has had a hearing loss difficulty and tinnitus ever since service in Vietnam.  He recalled that he was exposed to loud noise during service from the flight line and from heavy equipment.  He thought that his separation examination report showed that he had a 5 percent hearing loss.

At the January 2012 hearing the Veteran submitted additional evidence, including his military driver's license and pertinent endorsements, to show that he was authorized to operate motor vehicles and heavy trucks on the flight line.  

The only VA etiology opinion in this case is negative and it is supported by a short rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  The Board must assess the credibility and weight to be given this opinion.  Madden, 125 F.3d at 1481.  

In assessing the weight to be given this opinion, it is significant that the examiner based the negative opinion on two facts: (1) that the STRs do not show a hearing loss disability; and, (2) that a hearing loss disability was not documented prior to 2008.  This rationale is questionable for two reasons.  First, the current hearing loss disability is based upon speech reception thresholds that are less than 94 percent in each ear.  Because the speech reception thresholds were not measured at any time during active service, it cannot be conclusively ascertained whether hearing loss began during active service, yet the VA audiometry evaluator based the negative nexus opinion on the fact that a hearing loss did not arise during active service.  

Second, although it is true that a hearing loss disability for VA purposes was first documented in December 2008, the Veteran has competently reported that his hearing had been worsening ever since service in Vietnam.  The examiner's conclusion that a hearing loss disability did not arise until 2008 just because no earlier-dated audiometry evaluation is available, is therefore not persuasive.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Because competent medical evidence of hearing loss at any time between active service and December 2008 is missing, that does not diminish the probative value of the Veteran's lay evidence.  Rowell v Principi, 4 Vet. App. 9 (1993); also see Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay evidence alone may be sufficient to place the evidence in equipoise and thus, under 38 U.S.C. § 5107(b), establish entitlement to benefits).  Although the Board may not second-guess a medical expert based upon its own opinion, it need not accept an opinion that is not clear enough for a lay adjudicator to understand.  Nieves-Rodriguez, 22 Vet. App. at 301.  

The Board must also address the competency, credibility, and probative value of the lay evidence.  The lay evidence is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Use of lay evidence as diagnostic evidence requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or, (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional.  In this case, the Veteran is competent to notice the date of onset of increased hearing difficulty and tinnitus.  Therefore, weight must be accorded the lay evidence.  Barr, 21 Vet. App. at 309.  

It is clear that, based on speech reception thresholds, the bilateral hearing loss meets VA's disability requirements at this time.  The Veteran's service records reflect Air Force service consistent with loud noise exposure.  His statements and testimony concerning such noise exposure are credible, as they are consistent with his service record.  No evidence of intercurrent cause has been submitted.  Therefore, there is a medically sound basis to attribute the current hearing loss to noise exposure in service.  Hensley, 5 Vet. App. at 159.

The evidence for and against service connection for a bilateral hearing loss disability and tinnitus are in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 54.  The claims must be granted.  


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


